Citation Nr: 0804271	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-33 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral 
sensorineural hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from 
February 2002 to August 2002.  Prior to that time, he served 
in the Naval Reserves for nearly twenty years from July 1984 
to 1998 with various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The appellant had a hearing before 
the Board in December 2007 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty occurring during such training. 38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  

The veteran alleges his hearing loss is due to a long history 
of military noise exposure (acoustic trauma) on rifle ranges 
in the Naval Reserves and large jets in the Air Force.  He 
concedes he was first diagnosed with bilateral sensorineural 
hearing loss while in the Naval Reserves, but his hearing 
loss worsened throughout his Air Force service. 

The veteran's DD-214 from his Air Force service indicates, at 
least one year out of the veteran's 17 year service with the 
Naval Reserves was active duty.  It is unclear from the 
current records on file what parts of the veteran's naval 
service were ACDUTRA or INACDUTRA, if any.  On remand, 
confirm the exact dates of the veteran's active duty, ACDUTRA 
and INACDUTRA.

The veteran's medical records reflect high frequency 
bilateral sensorineural hearing loss as early as 1988.  It is 
relevant whether the veteran was on active duty at that time 
and, therefore, the RO must make efforts to confirm the 
veteran's exact dates and nature of his service.

The veteran was afforded a VA examination in October 2005 
where he was diagnosed with bilateral sensorineural hearing 
loss related to military noise exposure.  The VA examination, 
however, is inadequate.  The examiner did not distinguish 
whether the veteran's hearing loss is due to his Naval 
Reserves service or Air Force service and when it was likely 
to have incurred.  The examiner's opinion, therefore, may be 
premised on incorrect factual assumptions and therefore 
cannot support a decision here.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).

A new VA examination is necessary to determine the likelihood 
that the veteran's bilateral sensorineural hearing loss is 
related to any aspect of the veteran's active service or, if 
pre-existing, if his hearing loss was aggravated by any 
aspect of the veteran's active service. 

Accordingly, the case is REMANDED for the following action:

1. Confirm the veteran's service dates, to 
include periods of ACDUTRA and INACDUTRA 
and obtain any missing medical and 
personnel records from the Naval Reserves, 
National Personnel Records Center (NPRC) 
or any other appropriate agency for his 
service.  All efforts to obtain these 
records should be fully documented, and 
the NPRC must provide a negative response 
if records are not available.

2.  After the above evidence is obtained, 
to the extent available, schedule the 
veteran for an audiological VA examination 
for his claimed bilateral sensorineural 
hearing loss.  The physician should provide 
an opinion as to whether it is at least as 
likely as not that any current hearing loss 
is related to acoustic trauma during a 
period active duty, or ACDUTRA/INACDUTRA.  
If hearing loss in either ear existed prior 
to entrance into the National Reserves, the 
examiner should provide an opinion as to 
whether the condition was aggravated (i.e., 
became permanently worse) during the period 
of the veteran's National Reserves.
To assist the examiner in addressing this 
question, provide him/her with a list of 
all of the veteran's periods of 
ACDUTRA/INACDUTRA.  Only service during 
active duty, ACDUTRA, or INACDUTRA should 
be noted.  A complete rationale for any and 
all opinions provided must be made.

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, resolving any 
conflicting medical opinions rendered. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

3.  The RO should then readjudicate the 
veteran's claim.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.   
The claim must be afforded expeditious treatment.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

